Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 14th 2022 has been considered.
Claim 2 is cancelled.
Claims 1 and 3-8 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Courois et al (US 2012/0238492 A1) in view of NPL Carvalho et al., “Kinetic Study of The Enzymatic Hydrolysis of Sugarcane Bagasse” (from Brazilian Journal of Chemical Engineering Vol. 30, No. 03, pp. 437-447, July –September 2013). Evidenced by NPL McGill et al., “A Study of the Composition of Fish Liver and Body Oil Triglycerides” (from Lipids, Vol. 27, no. 5 (1992)) and NPL Shahidi et al., “Bioactives from Seafood Processing By-Products” (from “Encyclopedia of Food Chemistry”).

Regarding claim 1 and 7: Courois discloses fish protein hydrolysate, formed by enzymatic hydrolysis, to be used to induce weight loss and inhibiting weight gain (see Courois abstract). Furthermore, Courois discloses the fish protein hydrolysate is formed by grinding fish in the presence of water (see Courois paragraphs [0024] and [0025]; example 1; claim 20), where fish is known to comprise triglycerides, protein and peptides (see McGill abstract), heating the ground fish and water in the presence of an enzyme (i.e., a catalyst) to form a hydrolysate of the ground fish (see Courois paragraph [0026]; example 1; claim 20) and inactivating the enzyme (see Courois paragraph [0027]; example 1; claim 20).
As to the stirring rate of the hydrolysis reaction recited in claim 1: Courois discloses of adding the enzyme to the ground fish and water to attain a reaction mixture (see Courois paragraph [0024], examples 1 and 5; claim 20), but fails to disclose the stirring rate; However, Carvalho discloses the agitation rate of an enzymatic reaction influence the enzymatic reaction kinetics, as higher agitation rate may improve reaction kinetics, but excessive agitation rate can deactivate enzymes and reduce efficiency (see Carvalho page 440 right column to page 441 left column). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Courois and to adjusted the stirring rate to optimize enzyme activity, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art. 
As to the addition of less than 1% of an emulsifier recited in claim 1: Courois does not disclose, or positively recites the inclusion of additional emulsifier in the hydrolysate. Given the fact it is known that hydrolyzed peptides in marine material hydrolysates have emulsifying properties (see Shahidi page 280 third paragraph), and since the process of attaining the marine hydrolysate in Courois is the same or similar to the process recited in the claims, the disclosure in Courois meets the claimed limitations.
Regarding claims 4 and 5: Courois discloses of enzymatically hydrolyzing marine material comprising ground fish (see Courois abstract; paragraphs [0011]. [0015], [0023], [0024], [0030], [0031]; example 1; claim 20).
As to the formation of a stable emulsion recited in the claims 1 and 7, wherein the stable emulsion is homogenous recited in claim 7: Courois discloses of forming fish protein hydrolysate by grinding fish in the presence of water, heating the ground fish and water in the presence of an enzyme to form a hydrolysate of the ground fish and heat inactivating the enzyme (see Courois paragraphs [0024]-[0031]; example 1; claim 20), but fails to identify the fish protein hydrolysate as a “stable emulsion”; However, in view of the fact that the fish protein hydrolysate in Courois comprises the same reagents/constituents and is attained through the same or similar process as the process recited in the claims, it is examiner position that the hydrolyzed mixture of ground fish and water (i.e., fish protein hydrolysate) in Courois is inherently a “stable emulsion” that is “homogenous”. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.  Modifications to a well-established process that are minor is considered well within the realm of ordinary skill.
Regarding claim 8: Courois discloses fish protein hydrolysate is formed by grinding fish in the presence of water (see Courois paragraphs [0024] and [0025]; example 1; claim 20), heating the ground fish and water in the presence of an enzyme (i.e., a catalyst) to form a hydrolysate of the ground fish (see Courois paragraph [0026]; example 1; claim 20) and inactivating the enzyme by increasing the temperature to a level not below 70ºC for 8 to 20 minutes (see Courois paragraph [0027]; example 1; claim 20). Since the claimed temperature and reaction span of the enzyme deactivation process overlap the temperature and reaction span of the enzyme deactivation process in Courois, a prima facie case of obviousness exists (see MPEP §2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Courois and Carvalho, as applied to claims 1, 3-5, 7 and 8 above, and further in view of NPL Chibuike et al., “Food Protein-Derived Bioactive Peptides: Production, Processing, and Potential Health Benefits” (from Journal of Food Science Vol. 71, No. 1, pp. 11-24). 

Regarding 6: Courois discloses that enzymatic hydrolysis of marine materials is known to provide products that have advantageous nutritional and functional properties (see Courois paragraph [0003]) and that studies have revealed that fish, crustacean and mollusk protein hydrolysates had anticoagulant, anticancer, antioxidant, immunomodulatory, and cellular growth stimulating properties (see Courois paragraphs [0003] and [0004]), but fails to disclose what functional properties are attributed to crustacean enzymatic hydrolysates; However, Chibuike discloses that enzymatic hydrolysates of crustaceans and/or crustacean parts (i.e., crab and shrimp) have anticancer properties (see Chibuike Table 1, page 13). Therefore, it would have been obvious to a skilled artisan to have modified Courois and to have enzymatically hydrolyze crustaceans and/or crustacean parts in order to attain products with anticancer properties, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on January 14th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 4-5 of the “Remarks” that the prior art references fail to render the claimed invention, because a skilled artisan would realize that the teaching in Carvalho that agitation rate of an enzymatic hydrolysis of sugarcane bagasse between 0 to 300RPM would provide an emulsion state that would hinder the enzymatic hydrolysis of the marine biomass in Courois, as recited in the claims. The examiner respectfully disagrees.
Carvalho discloses that agitation rate of an enzymatic hydrolysis of sugarcane bagasse between 0 to 300RPM influence the enzymatic reaction kinetics, as higher agitation rate may improve reaction kinetics, but excessive agitation rate can deactivate enzymes and reduce efficiency (see Carvalho page 440 right column to page 441 left column). The disclosure in Carvalho merely suggests that adjusting the agitation rate of an enzymatic reaction to attain optimal reaction kinetics is well known and conventional in the art. Applicant had not provided any evidence showing why a skilled artisan would conclude that adjusting the agitation rate of enzymatic hydrolysis of one biomass to attain desired reaction kinetics (e.g., the sugarcane bagasse in Carvalho), would not work on the enzymatic hydrolysis of a another biomass (e.g., the marine biomass in Courois).
Moreover, in response to Applicant's argument against the references individually on pages 4-5 of the “Remarks”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Carvalho does not disclose all the features of the present claimed invention, Carvalho is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches certain concepts, namely: Carvalho teaches the agitation rate of an enzymatic reaction influence the enzymatic reaction kinetics, as higher agitation rate may improve reaction kinetics, but excessive agitation rate can deactivate enzymes and reduce efficiency (see Carvalho page 440 right column to page 441 left column), thus in combination with this teaching references, Courois discloses the presently claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792